—In an action for a divorce and ancillary relief, the defendant father appeals from an order of the Supreme Court, Rockland County (Miller, J.), dated March 10, 1997, which denied his application, inter alia, for overnight visitation.
Ordered that the order is affirmed, with costs.
Under the circumstances of this case, the Supreme Court properly exercised its discretion in denying the father’s application for overnight visitation.
The father’s remaining contentions are without merit. Rosenblatt, J. P., Miller, Thompson and Santucci, JJ., concur.